The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: December 3 2019




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 In Re                                             )       Case No. 19-42174
                                                   )
 California Palms, LLC,                            )
                                                   )       Chapter 11
 Debtor.                                           )
                                                   )
                                                   )       JUDGE JOHN P. GUSTAFSON


                                         HEARING ORDER

         This case is before the court on Receiver John K. Lane’s Request for Instructions [Doc.
#10]. This matter will be set for hearing on December 16, 2019 at 10:15 a.m. at the Youngstown
courthouse.
         IT IS THEREFORE ORDERED that Receiver John K. Lane’s Request for Instructions
[Doc. #10] be, and hereby is, set for hearing on December 16, 2019 at 10:15 a.m. at the United
States Courthouse, 10 East Commerce Street, Third Floor, Youngstown, Ohio.




19-42174-jpg       Doc 11      FILED 12/03/19          ENTERED 12/03/19 12:49:27               Page 1 of 1
